NEWS RELEASE Contact:Scott A. McCurdy Vice President and CFO Geokinetics Inc. (713) 850-7600 GEOKINETICS REPORTS THIRD QUARTER 2009 RESULTS HOUSTON, TEXAS – November 5, 2009 – Geokinetics Inc. (NYSE AMEX: GOK) today announced financial results for its third quarter ended September 30, 2009.The Company reported total revenues of $96.8 million and a net loss applicable to common stockholders of ($4.8) million, or ($0.45) per share. Third Quarter Financial Highlights (All data in millions, except per share amounts) Q3 2009 * Q3 2008 % Change Revenues $ $ -21 % Gross Margin, defined below, as a % of Revenue 31
